Edward P. Jessella, Jr., Esq.
In your opinion request you state:
  "Under Town Law Section 158, the Town of Lewiston has a special police force numbering approximately ten people. There is a lieutenant in charge of the force and at the present time any questions of administration are referred by the lieutenant to the Town Supervisor.
  "These questions include the day to day running of the police force, time schedules, the Town police car, etc."
You ask:
  "May the Town Board take over the function of supervision over this special police force or must it remain in the Town supervisor's hands. May the Town Board set up a commission of possibly three members who would be in charge of the special policemen."
A town may establish a police department and appoint policemen under Town Law § 150 and a town having over 1,000 population may appoint special policemen under the authority of Town Law § 158 whether or not a police department has been established under Town Law § 150. We assume that your town has not established a police department and that there are no special acts or local laws governing the Town of Lewiston that supersede Town Law § 158.
Town Law § 158, which provides for special policemen, contains the following provision in subdivision 1:
  "They shall be subject to the general authority and direction of the town board and to such orders and regulations as the town board may prescribe, not inconsistent with law."
In our opinion, the power to supervise special policemen appointed pursuant to Town Law § 158 rests with the town board and not with the town supervisor; unless there is a town police department created under authority of Town Law § 150, the town board may take over the supervision of such special police if that is now being done by the town supervisor.